Citation Nr: 1002661	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1971, the Buffalo RO issued an administrative 
decision finding the appellant's character of discharge to be 
under dishonorable conditions.  The RO concluded that he was 
not entitled to any VA benefits based on his period of 
service.  The appellant did not appeal this decision, and it 
is considered final.  A rating decision becomes final and is 
not subject to revision on the same factual basis unless a 
notice of disagreement and substantive appeal are filed 
within the applicable time limits.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a claim has 
been previously denied and that decision became final, the 
claim can be reopened and considered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (2009).

The new and material evidence requirement set forth in 38 
U.S.C.A. § 5108 applies to the reopening of claims that were 
disallowed for any reason, including character of discharge.  
See D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  
Thus, the appellant's claim for entitlement to VA benefits is 
to be considered as a claim to reopen the issue of whether 
the character of the appellant's discharge constitutes a bar 
to VA benefits.  The RO failed to adjudicate the claim as one 
to reopen.  Thus, the appellant has not been provided with 
adequate notice.

The record shows that the appellant was discharged because of 
willful and persistent misconduct.  Willful and persistent 
misconduct includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2009).

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.            
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify the appellant of the evidence and information 
that is necessary to both reopen the claim and establish 
entitlement to the underlying claim for the benefit sought.  
In addition, the Court held that the Veterans Claims 
Assistant Act (VCAA) requires the Secretary to look at the 
bases for the denial in the prior decision and to provide a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish the claim that were found insufficient in the 
previous denial.

The RO did not provide the appellant with any VCAA 
correspondence, to include Kent notice.  While the June 2004 
notification letter informed the appellant how to attempt to 
change his character of discharge, he was not informed of all 
relevant information pertaining to establishing his claim, 
including that he could submit medical evidence showing that 
he was insane at the time of committing the offense(s).  
Therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should advise the appellant of 
what evidence and information is necessary 
to reopen the issue of whether the 
character of his discharge constitutes a 
bar to VA benefits, and what evidence is 
necessary to substantiate the elements 
required to establish whether the 
appellant is entitled to VA benefits.  The 
appellant should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


